Order entered April 2, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-11-01503-CV

                         IN RE LAKEITH AMIR-SHARIF, Relator

                Original Proceeding from the 255th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-09-7655-S

                                          ORDER
       The Court has before it relator’s March 29, 2012 request for Court to take judicial notice

of the respondent’s failure to act. The Court DENIES the request.


                                                     /s/   JIM MOSELEY
                                                           JUSTICE